Citation Nr: 1105374	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-00 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from November 1961 to November 
1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Fargo, North 
Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Subsequent to that action, the appellant and his wife provided 
testimony before the undersigned Acting Veterans Law Judge (AVLJ) 
in June 2009.  A transcript of that hearing was prepared and has 
been included in the claims folder for review.

Upon reviewing the claims folder, the Board referred the matter 
to the Veterans Health Administration (VHA) for an advisory 
opinion concerning the service member's claim involving bilateral 
hearing loss and tinnitus.  This occurred in August 2010.  See 38 
U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2010).  
See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The 
advisory opinion has been obtained and has been included in the 
claims folder for review.  It is noted that the appellant, along 
with his representative, were given the opportunity to provide 
any comments with respect to the opinion and those comments have 
also been included in the claims folder for review.


FINDINGS OF FACT

1.  The Veteran's contention that he provided false responses at 
the time of his service separation audiology examination so that 
his hearing loss would not be identified in service is deemed as 
not being credible. 

2.  The Veteran's statements that he had tinnitus chronically and 
continuously following service are deemed as not being credible.  

3.  The objective and probative medical and other evidence of 
record preponderates against a finding that the Veteran has 
bilateral hearing loss and tinnitus related to his active 
military service and a sensorineural hearing loss was not shown 
to be compensably disabling within one year of separation from 
active duty.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active military service, and a sensorineural 
hearing loss may not be presumed to be so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.


      REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Following the receipt of the Veteran's February 2008 claims, the 
RO issued a March 2008 letter which advised the Veteran of the 
criteria for service connection, among other information.  A 
March 2008 notice also provided information concerning the 
criteria governing assignment of an evaluation and the effective 
date that could be assigned, should service connection be 
granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record establishes that the Veteran has had a full and fair 
opportunity to participate in the adjudication of his claims.  
Moreover, the evidence submitted by the Veteran in July 2008, 
along with his testimony at the 2009 hearing before the 
undersigned Acting Veterans Law Judge, establishes that he 
received notice of each element required to substantiate the 
claims for service connection.  The Board concludes that the 
appeal may be adjudicated without a remand for further 
notification.  

Additionally, a review of the claims folder indicates that the 
appellant's service treatment records were associated with the 
claims file and he has submitted private clinical records.  The 
Veteran has not indicated that he has applied for or is receiving 
Social Security Administration (SSA) benefits of any type.  

Additionally, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The record 
reflects that in conjunction with this claim, the appellant 
underwent a VA audiological examination in April 2008, a copy of 
which is contained in the claims folder.  A review of that 
examination report notes that a thorough examination of the 
appellant was accomplished and the opinion provided was supported 
by sufficient rationale.  Therefore, the Board finds that the VA 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before the Board.  He provided testimony 
before the undersigned in June 2009.  During that hearing, the 
appellant described his current conditions and then explained why 
he believed his current hearing loss and tinnitus were the result 
of his military service.  The appellant was given notice that the 
VA would help him obtain evidence but that it was up to him to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant proffered documents and statements in 
support of his claim.  In sum, VA has given the appellant every 
opportunity to express his opinions with respect to the issues 
now before the Board and the VA has obtained all known documents 
that would substantiate the appellant's assertions.

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

II.	Factual Background and Legal Analysis

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As previously indicated, the appellant has come before the VA 
asking that service connection be granted for bilateral hearing 
loss and tinnitus.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be awarded for a "chronic" condition when a disease defined 
by statute or regulation as a chronic disease manifests itself 
and is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307, and the service member presently 
has the same condition.   

Organic disease of the nervous system such as sensorineural 
hearing loss will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree of 10 
percent or more within one year of the service member's 
separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.

Service connection may be granted when a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates the 
symptomatology to the service member's present condition.   38 
C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

With respect to the first requirement of a current disability, 
before service connection may be granted for hearing loss, that 
loss must be of a particular level of severity.  For the purposes 
of applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
(Hz) is 40 decibels or greater; or when the auditory threshold 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

Even though disabling hearing loss may not be demonstrated at 
separation, a service member may nevertheless establish service 
connection for a current hearing loss disability by submitting 
evidence that the current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for 
normal hearing is from zero to 20 decibels and higher threshold 
levels indicate some degree of hearing loss.  Id. (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).

The record reflects that the appellant served on active duty from 
November 1961 to November 1963.  His service treatment records 
disclose that auditory thresholds were tested at 500 Hertz (Hz), 
1000 Hz, 2000 Hz, and 4000 Hz.  The auditory thresholds were 15 
decibels (dB) at all tested frequencies, in each ear, at the time 
of his service entrance examination in September 1961.  A service 
separation examination conducted in August 1963 discloses 
auditory thresholds of 10 dB at 500 Hz, 10 dB at 1000 Hz, 15 dB 
at 2000 Hz, and 20 dB at 4000 Hz in the right ear; the auditory 
thresholds in the left ear were 10 dB at 500 Hz, 10 dB at 1000 
Hz, 10 dB at 2000 Hz, and 15 dB at 4000 Hz.  

Post service, the Veteran submitted records of private audiologic 
examinations conducted in 1992 and 2000.  The January 1992 
private audiology examination discloses that he complained of 
ringing in both ears.  

In February 2008, the appellant submitted claims for service 
connection for hearing loss and tinnitus.  

During his April 2008 VA examination, the appellant reported that 
he fired 50-caliber machine guns in service.  He drove a tractor 
and worked for Arctic Cat, where he wore hearing protection.  He 
reported that he first sought medical evaluation for hearing loss 
in 1990.  The examination report states that the appellant first 
noticed hearing loss in 1990, and noticed tinnitus a few years 
later.  The examiner concluded that hearing loss noted in 1990, 
some thirty years after the appellant's active duty service, and 
tinnitus noted later, some forty years after his service 
discharge, were not related to the appellant's military service.  

In July 2008, the appellant submitted a signed statement from 
M.T.F., a private clinical audiologist.  At the time of private 
evaluation in July 2008, the appellant reported that there were 
periods in service during which he was unable to hear inside the 
armored personnel carrier he drove.  He reported that the machine 
gun mounted on the armored personnel carrier fired very near his 
head.  After the machine gun was fired, the tank commander would 
have to rap him on the head to get his attention, because the 
service member could not hear.  He reported tinnitus associated 
with these periods of not being able to hear in service.  The 
Veteran testified that the hearing loss and tinnitus would go 
away a few hours after the machine gun noise stopped, but 
recurred intermittently.  

After the appellant stopped working at Arctic Cat, where he wore 
noise protection, he reported working worked on a diary farm, 
where he was not exposed to hazardous noise.  He reported that he 
"faked" the separation examination to show normal hearing 
because he did not want to delay his service separation.  The 
July 2008 private audiologist stated that the appellant's 
unprotected noise exposure in service "certainly could have" 
contributed to or initiated the symptoms of hearing loss and 
tinnitus.  The private provider concluded that, considering the 
unprotected noise exposure, and the reports of temporary 
threshold shifts, it was at least as likely as not that the 
appellant's current hearing loss and tinnitus are related to 
military service.  

During his June 2009 Board hearing, the service member testified 
that he "faked" normal hearing at the time of service 
separation by watching the examiner and, when the examiner 
depressed a button, the Veteran said he heard a tone.  The 
Veteran explained that he faked better hearing than he had so 
that his service discharge would not be delayed by identification 
of poor hearing.  The Veteran testified regarding an incident in 
1976 which reminded him of how poor his hearing was, when he 
could not hear a passenger in his car talking to him.

Following the appellant's June 2009 hearing and, upon reviewing 
the claims folder, the Board determined that additional 
information was needed with respect to the claim.  As referenced 
above, the claim was forwarded to VHA for the purpose of 
obtaining an expert otolaryngology opinion with respect to the 
appellant's assertions.  Such an opinion was accomplished in 
September 2010 - the results of which are provided below.  
Specifically, the Board requested that the VHA medical expert 
address the following: 

Is it at least as likely as not 
(probability of 50 percent or greater) that 
any current bilateral hearing loss and 
tinnitus had its clinical onset during 
active service or is related to any in-
service disease, event, or injury, to 
include exposure to acoustic trauma such as 
described by the Veteran?

In the September 2010 VHA medical opinion, a VA ear, 
nose, and throat (ENT) specialist provided the 
following response:

	. . . I have reviewed the [Veteran's] 
induction audiogram from September 1961 
which showed completely normal hearing at 
500, 1000, 2000 and 4000 Hertz (Hz) and 
also reviewed the separation audiogram from 
August 1963 which again showed normal 
hearing at those same four frequencies.  In 
a letter from [M.F., AuD], in July 2008, 
the [Veteran] commented that he "faked" a 
normal separation audiogram so that his 
discharge would not be delayed.  It is 
impossible for anyone to fake normal 
hearing when they have a hearing loss, just 
as it would be impossible for someone to 
fake normal vision if they had vision loss.  

Therefore, it is my opinion the separation 
audiogram is valid.  If the acoustic trauma 
that the Veteran experienced while he was 
on active military service was significant, 
there should have been evidence for this as 
indicated by hearing loss on the separation 
audiogram.

The VHA ENT specialist further stated that,

In April 2008, the patient had a 
compensation and pension (C&P) examination 
and at that time he stated he first noticed 
hearing loss in approximately in 1990 and 
first noticed tinnitus around 1993.  
Therefore, he did not note hearing loss and 
tinnitus until 40 years after discharge 
from active military service, supporting 
the examiner's opinion that the tinnitus 
and hearing loss were not related to his 
military service.

On review of the audiometric results on 
both the audiogram performed by the VA 
examiner and also performed by Dr. [M.F.], 
the configuration of the [Veteran's] 
hearing loss is sloping and consistent with 
hearing loss secondary to aging.  I do not 
note any significant notching or 
significant improvement in hearing at 8000 
Hz, which would be indicative of a noise 
induced hearing loss.  I feel this is one 
more piece of evidence the hearing loss is 
due to aging and not noise exposure.

Then, the VHA ENT specialist said that,

	. . . In summary, this Veteran was on 
active military service from 1961 to 1963.  
He insists he was exposed to noise but his 
induction and separation audiograms reveal 
normal hearing.  He did not complain of 
hearing loss or tinnitus until 40 years 
later.  Audiograms in 2008 are consistent 
with hearing loss, secondary to aging and 
not noise exposure.  In addition, as I 
mentioned earlier, one cannot "fake" 
normal hearing, so I believe the separation 
audiogram is valid.  

A.  Hearing Loss

The service treatment records establish that the Veteran did not 
seek medical evaluation for hearing loss during active duty.  The 
Veteran has also testified that he did not seek medical 
evaluation for hearing loss until 1990 nor is there medical 
evidence documenting such treatment prior to 1992.  This 
establishes that there is no objective evidence that the Veteran 
manifested hearing loss disability, as defined for VA purposes, 
within one year following service separation.  Thus, service 
connection on the basis of a presumption of service connection is 
not warranted.  38 C.F.R. §§ 3.307, 3.309.  

The only evidence favorable to the Veteran's contention that he 
incurred chronic hearing loss during service is the lay evidence 
provided by him.  The Board assumes, for purposes of this 
decision, that the Veteran is competent to state that he 
experienced a decrease in his hearing acuity.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the 
Board must determine the credibility of the Veteran's lay 
statement that he experienced this decrease intermittently in 
service and thereafter.  

The Veteran contends that the 1963 service separation 
examination, which discloses that he had normal hearing in both 
ears, was not accurate.  He testified that he deliberately made 
his hearing test results normal so that his service separation 
would not be delayed by identification of poor hearing.  In 
support of his contention that hearing loss was present in 
service, the Veteran testified that he knew he might have hearing 
loss at the time of his separation examination, but did not want 
his separation to be delayed if hearing loss was found.  
Therefore, the Veteran testified, he watched the individual who 
administered the audiology examination and, whenever the examiner 
pressed the button to cause a sound, the Veteran indicated that 
he heard the sound.  Thus, the Veteran contends, although the 
service separation examination appears to show that his hearing 
was normal, the results of the hearing examination are 
inaccurate.  

However, despite the appellant's assertions, in September 2010, a 
VA ENT medical specialist has, without hesitation and 
reservation, concluded that "faking" an audiological 
examination is an impossibility and results of the Veteran's 1963 
separation examination are valid.  

The Veteran also testified that he did not seek medical 
evaluation of his hearing after service until 1990.  A 1992 
examination of hearing discloses that he required hearing aids 
and had tinnitus in both ears by 1992.  

However, it appears to the Board that, if the Veteran knew in 
1963 that his hearing was so poor that he needed to "fake" the 
hearing test results so that it appeared that his hearing was 
more normal than it actually was, surely the Veteran would have 
obtained evaluation of his hearing before 1990, when nearly 30 
years had elapsed following his service discharge.  

The Board further notes that the Veteran's 1963 separation 
examination audiology results are quite similar to his induction 
audiology results.  In particular, the entrance examination 
disclosed auditory thresholds of 15 in both ears at all 
frequencies.  The results of his exit examination were quite 
consistent with the results of entrance examination, since the 
lowest auditory threshold at separation for either ear, at the 
frequencies from 250 Hz to 4000 Hz, was 10 dB, and the highest 
auditory threshold, at those same frequencies, varied only to 20 
dB.  

The Board notes that the only hearing threshold above 20 dB on 
separation audiology examination was at 8000 Hz.  At that 
frequency, the Veteran's auditory threshold was 30 dB in the 
right ear.  The Veteran testified that his left ear has always 
been the ear in which his hearing is worst because the machine 
guns were fired next to his left ear.  

The Board finds the Veteran's testimony that he faked normal 
hearing inconsistent his actions after discharge from active 
service.  In particular, the Board notes that the Veteran sought 
VA dental treatment in 1964, but did not seek evaluation of his 
hearing until 1990, and did not file a claim for VA compensation 
for hearing loss until 18 years later.  

The Board also notes that the Veteran has never indicated that 
any problems with his hearing were identified while he worked for 
Arctic Cat.  The Veteran has clearly testified that he was 
required to use hearing protection while working for Arctic Cat.  
(For purposes of information only, and without reliance thereon, 
the Board notes that Arctic Cat is a manufacturer of snowmobiles 
and other cold-weather equipment).  

Although the Veteran testified that he had little exposure to 
hazardous noise after service, the record establishes that the 
Veteran reported post-service employment driving a tractor and 
working on a dairy farm.  While the cows themselves may be quiet, 
as the Veteran testified, the Veteran did not testify about 
exposure to noise due to use of machinery, such as tractors and 
machines required to mix, load, and transport dairy animal and 
feed, as would be expected on a dairy farm.  The Board finds the 
Veteran's report to the VA and private medical providers that he 
had no exposure to hazardous noise after service somewhat less 
than completely credible.  

In sum, the Veteran's contention that his service separation 
audiology examination should be considered inaccurate because he 
faked the examination results appears less than credible.  The 
Veteran's contention that he had hearing loss chronically and 
continuously following service separation in 1963 seems 
inconsistent with his failure to seek medical evaluation for his 
hearing until 1990.  The Veteran's testimony and statements that 
he had no exposure to hazardous noise after his service discharge 
seems somewhat inconsistent with his occupations in 
manufacturing, driving a tractor, and farm work.  The Board 
concludes that the Veteran's testimony and statements about poor 
hearing at service discharge, chronic and continuous hearing loss 
and tinnitus following service, and lack of exposure to hazardous 
noise after service, are not credible.

The Veteran is competent to state what he experienced, such as 
experiencing hearing loss.  Jandreau v. Nicholson.  However, the 
Board is not required to accept as competent the Veteran's 
assertions as to the etiology of the noted hearing loss.  In this 
case, the Board finds that the Veteran reports that he 
experienced hearing loss intermittently but continuously since 
his discharge from active service less than credible.  The Board 
notes that July 2008 private examination report is favorable to 
the Veteran's claim for service connection for hearing loss, but 
that medical statement is based on the Veteran's report to the 
provider.  The Board finds that, since the Veteran's reports are 
not credible, the Board need not accept as accurate a provider 
opinion based on the Veteran's statements.  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the Veteran, where that history is unsupported by the 
medical evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. 
App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

The Board must weigh the credibility and probative value of the 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases for doing so).  
The Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to this 
evidence, the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
claims file review, as it pertains to obtaining an overview of a 
service member's medical history, is not a requirement for 
private medical opinions.  A review of the claims file by a VA 
examiner, without more, does not automatically render the VA 
examiner's opinion competent or persuasive since the claims file 
is a tool to assist in familiarity for the physician with the 
claims file, and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not review 
the claims file as there are other means by which a physician can 
become aware of critical medical facts, such as a history of 
treating the service member for an extended period of time and/or 
reviewing pertinent medical literature.  The relevant focus is 
not on whether the clinician had access to the claims file, but 
instead on whether the clinician was "informed of the relevant 
facts" in rendering a medical opinion.  

Thus, when VA refers to facts obtained from review of the claims 
file as a basis for crediting one expert opinion over another, it 
is incumbent upon VA to point out those facts and explain why 
they were necessary or important in forming the appropriate 
medical judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the process 
of formulating a medically valid and well-reasoned opinion.  The 
Court further held that a medical opinion that contains only data 
and conclusions is not entitled to any weight and a review of the 
claims file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes is derived.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in 
Nieves-Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion.

In this instance, there are three medical opinions of record.  
One, from a VA examiner, another from a private audiologist, and 
a third from the VHA ENT specialist.  With respect to the private 
audiologist's hypothesis, that audiologist couched his opinion 
with the words "could have" whereas the VA examiner's opinion 
was not equivocal.  That examiner was very specific and direct in 
the opinion he provided.  While the private audiologist's opinion 
could be considered speculative, based on the clarity and 
specificity provided in the VHA opinion, the VA examiner's 
opinion does not appear speculative.  See generally Bloom v. 
West, 12 Vet. App. 185 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty).  See 
also 38 C.F.R. § 3.102 (when considering application of the 
benefit- of-the-doubt doctrine, reasonable doubt is one within 
the range of probability, as distinguished from pure speculation 
or remote possibility).

The Board would further point to the opinion provided by the VHA 
ENT physician.  This medical specialist was not equivocal, vague, 
or ambiguous with his assertions and, with respect to the 
contrary assertion provided by the appellant, he discussed his 
reasoning as to why that opinion was faulty and without merit.  
In other words, the Board believes that the VHA physician 
provided sound reasoning in his analysis of the situation.  In 
other words, the ENT medical specialist reviewed in detail the 
pertinent medical records, discussed the salient facts, and 
provided a complete rationale for all conclusions presented, as 
noted in the discussion above.  The Board believes that the 
private audiologist did not do this.

Here, a medical expert has fairly considered all the evidence and 
his opinion may be accepted as an adequate statement of the 
reasons and bases for a decision when the Board adopts such an 
opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in 
fact, adopt the VHA specialist's opinion on which it bases its 
determination that service connection for bilateral hearing loss 
is not warranted.

The Board attaches the most significant probative value to the 
VHA doctor's opinion as it is well reasoned, detailed, consistent 
with other evidence of record, and included an access to the 
accurate background of the service member.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Thus, the Board finds that the 
preponderance of the credible, competent evidence is against the 
Veteran's claim for service connection for bilateral hearing 
loss.  The provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable.  The claim must be denied.  

B.  Tinnitus

The service treatment records are devoid of notation of 
complaints or diagnosis of tinnitus.  The post-service private 
clinical records beginning in 1992 disclose that the Veteran 
reported tinnitus in both ears.  This report, unfortunately, does 
not indicate the date of onset of tinnitus.  

The report of the February 2008 VA examination reflects that the 
Veteran stated that he first noticed hearing loss in 1990, then 
noticed tinnitus a few years later.  This report does not reflect 
that the Veteran reported that both hearing loss and tinnitus 
first began in service and continued chronically and continuously 
thereafter.  Thus, the report of the VA examination conflicts in 
at least two details related to tinnitus with the Veteran's 
testimony before the Board in June 2009.  

The Veteran has provided statements and testimony that he had 
tinnitus chronically and continuously after service.  A Veteran 
is competent to testify as to a condition within his knowledge 
and personal observation.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(finding Veteran competent to describe dry, itchy, scaling skin); 
but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that 
lay testimony that Veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise); see also Jandreau v. Nicholson, 
supra.  The Veteran is competent to state that he experiences 
ringing in the ears.  

However, the Board must still weigh the credibility of the 
Veteran's competent lay testimony that he had tinnitus beginning 
in service.  As noted above, the VA examiner who conducted 
February 2008 audiologic examination stated that the Veteran 
reported hearing loss beginning in about 1990, and onset of 
tinnitus thereafter.  The Board notes that this report is more 
persuasive than the Veteran's later testimony in June 2009.  
Given that the Veteran's lay statements and testimony are not 
credible as to onset of hearing loss prior to 1976, the Board 
finds that the testimony that tinnitus has its onset in service 
and was chronic and continuous thereafter is not credible.  

The only evidence favorable to the Veteran's contention that his 
tinnitus is attributable to his military service is evidence 
provided by the Veteran himself.  The etiology of tinnitus is not 
a fact readily observable by or within the knowledge of a lay 
person.  See Barr v. Nicholson; Bruce v. West, Layno v. Brown, 
supra.  The Board finds that the Veteran's statements that 
tinnitus started in service is not credible.  The Veteran's 
discussion of the onset of noticeable hearing loss in 1976 or 
1977 is credible evidence that he did not notice tinnitus prior 
to that date.  As that was approximately 15 years after the 
Veteran's service discharge, his testimony that tinnitus has been 
constant since service, even if intermittent, is not credible.  

In this instance, and as discussed above, there are three medical 
opinions of record.  One is from a VA examiner, another is from a 
private audiologist, and the third from the VHA ENT specialist.  

Here, a medical expert has fairly considered all the evidence and 
his opinion may be accepted as an adequate statement of the 
reasons and bases for a decision when the Board adopts such an 
opinion.  Wray v. Brown, supra.  As such, the Board attaches the 
most significant probative value to the VHA doctor's opinion as 
it is well reasoned, detailed, consistent with other evidence of 
record, and included an access to the accurate background of the 
service member.  See Prejean v. West, supra.

The Board does, in fact, adopt the VHA specialist's opinion on 
which it bases its determination that service connection for 
tinnitus is not warranted

While the Veteran maintains that he has bilateral hearing loss 
and tinnitus related to his active service, as a lay person he 
has not been shown to be capable of making medical conclusions, 
thus, his statements regarding diagnosis and causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  While the Veteran is competent to report what comes to 
him through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. at 465. And although the Veteran is 
competent in certain situations to provide a diagnosis of a 
simple condition such as decreased hearing, a broken leg, or 
varicose veins, he is not competent to provide evidence as to 
more complex medical questions, as is the case here.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The evidence in this case is not so evenly balanced as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The preponderance of the objective and probative medical and 
other evidence of record is against the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus and 
they must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


